Order sustaining writ of certiorari and annulling determination of the board of appeals unanimously affirmed, with costs. We uphold the practice adopted by the Special Term in taking testimony in order properly to dispose of the litigation. Such procedure is fully authorized by subdivision 4 of section 719-a of the charter;  and, indeed, its exercise was requested in the return made by the board of appeals. Upon the record before us, we make a finding of fact that the enforcement of the strict letter of the Zoning Resolution would work unnecessary hardship to the relator; and as a conclusion of law we hold that the case is one for a variance under and pursuant to section 20 of the Zoning Resolution.  Present — Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ. Settle order on notice.